744 N.W.2d 374 (2006)
STATE of Minnesota, Petitioner,
v.
Nathan Dean SCHUSTER, Respondent,
Wade William Little Owl, Respondent.
Nos. A04-2278, A05-41.
Supreme Court of Minnesota.
April 26, 2006.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the State of Minnesota for further review be, and the same is, granted, and the decision of the Court of Appeals filed January 31, 2006 is vacated and the matter is remanded to the Court of Appeals for reconsideration in light of State v. Schmidt, 712 N.W.2d 530 (Minn.2006).
BY THE COURT:
Is/ Russell A. Anderson Chief Justice